133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kermit ROBINSON, Appellant,v.McDONNELL DOUGLAS CORPORATION, Appellee.
No. 97-1512.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1998.Filed Jan. 9, 1998.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kermit Robinson filed suit against McDonnell Douglas Corporation (MDC) alleging age and race discrimination, in violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, and 42 U.S.C. § 1981.  MDC moved for summary judgment, and Robinson failed to respond.  The district court granted MDC's motion;  Robinson now appeals.  After careful review of the record and the parties' briefs, we conclude the district court correctly found no triable fact issues existed and summary judgment was warranted.  We thus affirm.  See 8th Cir.  R. 47B.